Citation Nr: 0406619	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  00-24 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of meniscectomy, left knee, with calcification of 
the medial and lateral collateral ligament with traumatic 
arthritis, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 1999 rating 
action of the St. Petersburg, Florida Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran essentially contends that his service-connected 
left knee disorder is more disabling than reflected by the 20 
percent disability rating currently assigned.  He maintains 
that he experiences pain on a daily basis.  The veteran 
indicates that he is no longer able to walk up a flight of 
stairs without great pain; in fact, he states that he can't 
lift, bend, squat, push or pull due to the condition of his 
left knee.  He further maintains that his doctors have 
informed him that a total knee joint replacement is the only 
form of treatment that remains for his left knee.  

When service connection was granted in March 1976 for the 
veteran's left knee disability, his disability was 
characterized as postoperative residuals meniscectomy, left 
knee and calcifications of the medial and lateral collateral 
ligament.  At that time, the RO saw fit to evaluate the 
disabling manifestations thereof on the basis of recurrent 
subluxation or lateral instability, and assigned a 20 percent 
disability rating to the left knee under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Subsequently, a 
November 1998 VA examination indicated that there was no 
instability of the joint.  He lacked 15 degrees full 
extension and flexion was limited to 70 degrees.  The 
pertinent diagnosis was reported as moderately severe 
degenerative arthritis of the left knee.  Therefore, while 
the RO confirmed the 20 percent rating assigned for the 
veteran's left knee disorder, it did so under the rating 
criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5259-
5262.

Significantly, during a clinical visit in October 1999, the 
veteran stated that he was required to wear a knee brace 
continuously and examination of the left knee was positive 
for instability.  The examiner stated that the veteran had 
degenerative joint disease secondary to instability from an 
old football injury; he also stated that the veteran would 
likely be a candidate for total knee arthroplasty in the 
future.  During the most recent VA examination in April 2003, 
it was noted that the veteran was still using a knee brace 
and walked slowly with a slight limp.  The clinical findings, 
together with the veteran's contentions, suggest that he 
continues to experience instability as a residual of the left 
knee lateral meniscectomy.  As such, evaluation under 
Diagnostic Code 5257, on the basis of recurrent subluxation 
or lateral instability, may be appropriate.  Under that 
diagnostic code, assignable evaluations range from 10 percent 
for mild disability to 30 percent for severe disability.  
Because, however, there are no recent medical findings 
pertaining to instability, medical evidence as to whether, 
and to what extent the veteran experiences instability or 
subluxation as a residual of his lateral meniscectomy would 
be helpful in evaluating the disability under consideration.  

The Board notes that disability ratings for arthritis or 
limitation of motion due to arthritis do not preclude a 
separate additional rating for lateral instability or 
recurrent subluxation of the left knee under Diagnostic Code 
5257.  See VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. App. 
259, 261- 262 (1994).  Therefore, the Board finds the RO 
should consider whether a separate rating is warranted for 
any lateral instability or recurrent subluxation of the 
veteran's left knee.

Moreover, as noted, the veteran reports painful motion of the 
left knee.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (the Court) expounded on the evidence required for a 
full evaluation of orthopedic disabilities.  In the DeLuca 
case, the Court held that ratings based upon limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) did not forbid consideration of a 
higher rating based upon greater limitation of motion due to 
pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating increased rating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
should only be considered in conjunction with the diagnostic 
codes predicated upon limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The Board further notes that, while the veteran underwent a 
recent VA examination in April 2003, the evaluation was 
somewhat incomplete, in that it did not fully address the 
question of functional loss due to pain.  See DeLuca, supra.  
It is essential that the examination adequately portray the 
degree of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca.

Under these circumstances, on remand, the veteran should be 
afforded a complete VA examination to obtain a medical 
opinion as to whether her left knee disorder meets the 
criteria for a compensable rating under Diagnostic Code 5257 
pertaining to knee impairment other than arthritis, 
limitation of motion or painful motion.  In addition, 
consideration should be given to whether the veteran's left 
knee disorder meets the requirements for a separate 
compensable rating based on arthritis with limitation of 
motion and/or painful motion consistent with the above noted 
General Counsel opinions.  The Board notes in this regard 
that the Court has held that the fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  See also 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000).  

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the evidence pertinent to his claims, 
and to ensure full compliance with due process requirements, 
the case is hereby REMANDED to the RO for the following 
development and consideration: 

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The RO should request the veteran to 
identify all health care providers from 
whom he has received treatment for his 
left knee disorder since April 2003.  The 
RO should request copies of medical 
records from all health care providers 
identified by the veteran.

3.  Thereafter, the veteran should be 
scheduled for an examination by an 
appropriate specialist to ascertain the 
severity of his service-connected left 
knee disorder, classified as 
postoperative residuals of meniscectomy, 
left knee, with calcification of the 
medial and lateral collateral ligament 
with traumatic arthritis.  The claims 
file should be provided to the examiner 
for review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  The 
examiner should record pertinent 
complaints, symptoms, and clinical 
findings.  The functional range of motion 
for the left knee, that is, that motion 
which the veteran can achieve without 
pain, should be clearly designated.  The 
examiner should specifically state 
whether there is subluxation or lateral 
instability and, if so, the severity of 
the subluxation or instability.  The 
examiner should describe any functional 
loss due to pain, weakness, or other 
symptoms attributable to left knee 
pathology, and provide an opinion as to 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms, 
and comment on the effects of the left 
knee disability upon the veteran's 
ordinary activity and his ability to 
function in the work place. 

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
on the basis of all evidence of record 
and all applicable laws and regulations.  
Consideration should specifically be 
given to the question of whether separate 
ratings may be assigned for the left knee 
disability based on instability and 
arthritis with limitation of motion.  The 
RO also should consider the degree of 
functional loss due to pain. 

5.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations, to include the provisions of 
Diagnostic Codes 5257, 5260 and 5261.  
The SSOC must provide reasons and bases 
for the decisions reached.  Thereafter, 
the veteran and his representative should 
be given the opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


